DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2 February 2021 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a mura correction block configured to…” in claim 1; and
“a driving frequency detector configured to…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a pattern detection block configured to…” and “a mura correction block configured to…” and claim 14 recites “a driving frequency detector configured to…” which invoke 112(f), and thus the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, however, there isn't any structure described in the specification with respect to the claimed blocks. Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-13 and 15 are rejected and claim 14 is further rejected due to their dependency from claim 1.
	

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a pattern detection block configured to…” and “a mura correction block configured to…” in claim 1, and “a driving frequency detector configured to…” in claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-13 and 15 are rejected and claim 14 is further rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2007/0132895) in view of Shishido et al. (US 2008/0291326) and further in view of Inagaki (US 2014/0035966).

Regarding claim 1, Shen discloses a display device comprising: 
a display panel comprising a plurality of pixels (Figure 10A, 1006 and paragraph [0089].); 

a controller configured to control the gate driver and the data driver (Figure 10A, 1003 and paragraph [0089].),
the controller comprising: 
a pattern detection block configured to detect a set pattern in input image data (Figure 2, 21 and paragraph [0037]); and 
a mura correction block configured to perform a mura correction operation that corrects the input image data based on the mura correction data in response to a determination that correction should be perfromed, and to not perform the mura correction operation in accordance with a determination that correction should not be performed (Figure 2 and paragraphs [0037] and [0042]).
Shen fails to teach:
a gate driver configured to provide gate signals to the plurality of pixels; 
a data driver configured to provide data signals to the plurality of pixels; and 
wherein the controller is configured to control the gate driver and the data driver.
Shishido et al. disclose a display device comprising: 
a gate driver configured to provide gate signals to the plurality of pixels (Figure 1, 12); 
a data driver configured to provide data signals to the plurality of pixels (Figure 1, 11); and 
a controller configured to control the gate driver and the data driver (Figure 1, 9).

Shen and Shishido et al. fail to teach that the mura correction operation is performed in response to the set pattern not being detected, and the mura correction operation is not performed in accordance with the set pattern being detected.
Inagaki discloses wherein a correction operation is performed in response to the set pattern not being detected (Claim 6, which says that when a target block does not include a specific pattern that the correction is performed.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the pattern detection teachings of Inagaki in the display device taught by the combination of Shen and Shishido et al. such that when a pattern in not detected then mura correction is performed and when it is not detected then mura correction is not performed as in conjunction with the bypass functionality taught by Shen.  The motivation to combine would have been in order to reduce any new degradation in image quality in an image signal after correction of the image signal (See paragraph [0008] of Inagaki.).

Regarding claim 2, Shen, Shishido et al. and Inagaki disclose the display device of claim 1, wherein the set pattern is a two-horizontal dot pattern (Shen: Figure 3, 32 is “a two-horizontal dot pattern.”).

Regarding claim 5, Shen, Shishido et al. and Inagaki disclose the display device of claim 1, wherein the pattern detection block is further configured to generate a mura correction control signal having a first level in response to the input image data corresponding to the set pattern with respect to a number of pixels from among the plurality of pixels that is less than a reference pixel number (Shen: Figure 2 and paragraph [0037], the mura correction control signal of the non-uniform region pixels is sent to 22 in response to a comparison, where Inagaki in paragraph [0071] discusses the use of thresholds and pixels being less than a reference pixel number.), and to generate the mura correction control signal having a second level in response to the input image data corresponding to the set pattern with respect to the number of pixels from among the plurality of pixels that is greater than or equal to the reference pixel number (Shen: Figure 2 and paragraph [0037], the mura correction control signal of the normal region pixels is sent to 24 in response to a comparison, where Inagaki in paragraph [0071] discusses the use of thresholds and pixels being greater than or equal to the reference pixel number.), and
wherein the mura correction block is further configured to perform the mura correction operation in response to the mura correction control signal having the first level, and to not perform the mura correction operation in accordance with the mura correction control signal having the second level (Clearly in the combination with the operational aspects of claim 1, then the mura correction is performed when the signal is the first level, i.e. the non-uniform region pixel data, and is not performed when the signal is the second level, i.e. the normal-region pixel data.).

Regarding claim 6, Shen, Shishido et al. and Inagaki disclose the display device of claim 1, wherein the pattern detection block is further configured to count a number of one or more set patterns comprising the set pattern in the input image data for one frame, to generate a mura correction control signal having a first level in response to the counted number of the one or more set patterns being less than a reference pattern number (Shen: Figure 2 and paragraph [0037], the mura correction control signal of the non-uniform region pixels is sent to 22 in response to a comparison, where Inagaki in paragraph [0071] discusses the use of thresholds and pixels [one or more set patterns] being less than a reference pixel number.), and to generate the mura correction control signal having a second level in response to the counted number of the one or more set patterns being greater than or equal to the reference pattern number (Shen: Figure 2 and paragraph [0037], the mura correction control signal of the normal region pixels is sent to 24 in response to a comparison, where Inagaki in paragraph [0071] discusses the use of thresholds and pixels [one or more set patterns] being greater than or equal to the reference pixel number.), and 
wherein the mura correction block is further configured to perform the mura correction operation in response to the mura correction control signal having the first level, and to not perform the mura correction operation in accordance with the mura correction control signal having the second level (Clearly in the combination with the operational aspects of claim 1, then the mura correction is performed when the signal is the first level, i.e. the non-uniform region pixel data, and is not performed when the signal is the second level, i.e. the normal-region pixel data.). 

Regarding claim 12, Shen, Shishido et al. and Inagaki disclose the display device of claim 1, wherein the controller further comprises:
a temperature sensor configured to sense a temperature of the controller (Shen: Figure 10A, 1001).

Regarding claim 14, Shen, Shishido et al. and Inagaki disclose the display device of claim 1, wherein the controller further comprises:
a driving frequency detector configured to detect a frame frequency of the input image data (Shishido et al.: Figure 1, 5 and paragraph [0009]).

Regarding claim 16, this claim is rejected under the same rationale as claim 1.

Regarding claim 17, this claim is rejected under the same rationale as claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2007/0132895) in view of Shishido et al. (US 2008/0291326) and further in view of Inagaki (US 2014/0035966) and Kuang et al. (US 2018/0108288).

Regarding claim 7, Shen, Shishido et al. and Inagaki disclose the display device of claim 1.

Shen, Shishido et al. and Inagaki fail to teach:
wherein, with respect to each pixel, the mura correction block is further configured to perform the mura correction operation for the each pixel by linearly interpolating the plurality of correction values at two sampling gray levels from among the plurality of sampling gray levels, the two sampling gray levels being adjacent to a gray level of the input image data for the each pixel.
Kuang et al. disclose a display device wherein a mura correction operation is performed for each pixel by linearly interpolating a plurality of correction values at two sampling gray levels from among a plurality of sampling gray levels, the two sampling gray levels being adjacent to a gray level of the input image data for the each pixel (Paragraph [0012] explains that linear interpolation is utilized, which interpolates two sampling gray levels.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use linear interpolation as taught by Kuang et al. in the display device as taught by the combination of Shen, Shishido et al. and Inagaki.  The motivation to combine would have been in order to use different compensation calculation approaches for low grayscale, static and dynamic images, so as to improve the compensation effectiveness on the static image and low grayscale image and reduce the speed requirements on the memory (See paragraph [0011] of Kuang et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2007/0132895) in view of Shishido et al. (US 2008/0291326) and further in view of Inagaki (US 2014/0035966) and Jung et al. (US 2015/0206276).

Regarding claim 8, Shen, Shishido et al. and Inagaki disclose the display device of claim 1, wherein the mura correction data represent a plurality of correction values at a plurality of sampling positions (Shen: Paragraph [0039], mapping gray levels using a LUT, i.e. plurality of correction values at a plurality of sampling gray levels.),.
Shen, Shishido et al. and Inagaki fail to teach:
wherein, with respect to each pixel, the mura correction block is further configured to perform the mura correction operation for the each pixel by performing a bilinear interpolation on the plurality of correction values at four sampling positions from among the plurality of sampling positions adjacent to the each pixel.
Jung et al. disclose wherein a mura correction operation is performed for each pixel by performing a bilinear interpolation on the plurality of correction values at four sampling positions from among the plurality of sampling positions adjacent to the each pixel (Paragraph [0014], explains that bilinear interpolation is utilized, which interpolates four sampling positions.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use bilinear interpolation as taught by Jung et al. in the display device as taught by the combination of Shen, Shishido et al. and Inagaki.  The motivation to combine would have been in order to reduce hardware .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2007/0132895) in view of Shishido et al. (US 2008/0291326) and further in view of Inagaki (US 2014/0035966) and Kurokawa et al. (US 2009/0289965).

Regarding claim 9, Shen, Shishido et al. and Inagaki disclose the display device of claim 1.
Shen, Shishido et al. and Inagaki fail to teach wherein a temperature of the controller decreases in accordance with the mura correction operation not being performed.
Kurokawa et al. disclose wherein a temperature of a controller decreases in accordance with a decrease in the driving power source voltage (Paragraph [0080]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use teachings that voltage decrease lowers temperature as taught by Kurokawa et al. such that the temperature would decrease in the controller taught by Shen, Shishido et al. and Inagaki when a mura correction operation is not performed since power supply will be reduced during non-operation compensation unit.  The motivation to combine would have been in order to avoid possible destruction or deterioration of the device at high temperature (See paragraph [0080] of Kurokawa et al.).

Regarding claim 10, please refer to the rejection of claim 9, where Kurokawa et al. also discloses a power management circuit configured to provide a power supply voltage to the controller (Paragraph [0080].).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2007/0132895) in view of Shishido et al. (US 2008/0291326) and further in view of Inagaki (US 2014/0035966) and Suda (US 5,842,059).

Regarding claim 11, Shen, Shishido et al. and Inagaki disclose the display device of claim 1.
Shen, Shishido et al. and Inagaki fail to teach a display device further comprising: 
a frame memory configured to store the input image data for one frame; and 
a pattern memory configured to store pattern data having the set pattern,
wherein the pattern detection block is further configured to detect the set pattern in the input image data by comparing the input image data stored in the frame memory and the pattern data stored in the pattern memory.
Suda discloses a display device comprising:
a frame memory configured to store the input image data for one frame (Figure 4, 201); and 
a pattern memory configured to store pattern data having a set pattern (Figure 4, 206),

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the comparison teachings of Suda in the display device taught by the combination of Shen, Shishido et al. and Inagaki.  The motivation to combine would have been in order to improve the comparison process of the pattern and thus enhancing the accuracy of the determination of the mura defect.

Regarding claim 18, this claim is rejected under the same rationale as claim 11.

Allowable Subject Matter

Claims 3-4, 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action with respect to the 112f interpretation and to include all of the limitations of the base claim and any intervening claims.

Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 3 is that the claim recites “wherein the plurality of pixels comprises a first sub-pixel, a second sub-pixel, a third sub-pixel, a fourth sub-pixel, a fifth sub-pixel, a sixth sub-pixel, a seventh sub-pixel, an eighth sub-pixel, a ninth sub-pixel, a tenth sub-pixel, an eleventh sub-pixel, and a twelfth sub-pixel that are sequentially arranged in a horizontal direction, and wherein the set pattern comprises high gray data for the first sub-pixel, the second sub-pixel, the third sub-pixel, the fourth sub-pixel, the fifth sub-pixel, and the sixth sub-pixel and low gray data for the seventh sub-pixel, the eighth sub-pixel, the ninth sub-pixel, the tenth sub-pixel, the eleventh sub-pixel, and the twelfth sub-pixel” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 4 is indicated as having allowable subject matter due to its dependency from claim 3.
The primary reasons for indicating allowable subject matter in claim 13 is that the claim recites “wherein the pattern detection block is further configured to: count a number of one or more set patterns comprising the set pattern in the input image data for one frame; compare the temperature of the controller sensed by the temperature sensor with a reference temperature; generate a mura correction control signal having a first level in response to the counted number of the one or more set patterns being less than a reference pattern number or in response to the temperature of the controller being less than the reference temperature; and generate the mura correction control signal having a second level in response to the counted number of the one or more set patterns being greater than or equal to the reference pattern number and the temperature of the controller being greater than or equal to the reference temperature, and wherein the mura correction block is configured to perform the mura correction operation in response to the mura correction control signal having the first level, and to not perform the mura correction operation in accordance with the mura correction control signal having the second level” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter in claim 15 is that the claim recites “wherein the pattern detection block is further configured to: count a number of one or more set patterns comprising the set pattern in the input image data for one frame; compare the frame frequency detected by the driving frequency detector with a reference frequency; generate a mura correction control signal having a first level in response to the counted number of the one or more set patterns being less than a reference pattern number or in response to the frame frequency being less than the reference frequency; and generate the mura correction control signal having a second level in response to the counted number of the one or more set patterns being greater than or equal to the reference pattern number and the frame frequency being greater than or equal to the reference frequency, and wherein the mura correction block is configured to perform the mura correction operation in response to the mura correction control signal having the first level, and to not perform the mura correction operation in accordance with the mura correction control signal having the second level” which, in 
Claim 19 is objected to for the same reasons as claim 13.
Claim 20 is objected to for the same reasons as claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
6 January 2022